Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
2.	Restriction is required under 35 U.S.C. 121 and 372.
3.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
4.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to “a coating composition”.
Group II, claims 15-20, drawn to “a method of forming a coating composition”.
5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  While there is a technical relationship between the Groups set forth above, this technical relationship does not amount to a special technical feature.  The technical features which are common to Groups I and II, such as, “a coating composition comprising exfoliated boron nitride nanosheets and a thermoplastic polymer matrix, wherein the coating composition is pliable, and has particular thermal conductivity and electric breakdown voltage properties”, are taught by Marsh et al. (WO 2016/040599; utilizing US 2017/022591 as its Equivalent1).  Marsh et al. teach that these technical features are common and conventional.  In particular, Marsh et al. teach exfoliated boron nitride nanosheets or compositions comprising such materials can be used utilized in a variety of applications, including coatings (Paragraph [0055]).  Marsh et al. also disclose that the exfoliated boron nitride nanosheets can be mixed with matrices that may be selected from, among other things, polymeric resin, such as thermoplastics (Paragraph [0053]), corresponding to the claimed thermoplastic polymer matrix.  Marsh et al. further disclose that the boron nitride nanosheets exhibit good thermal conductivity properties and mechanical properties (Paragraph [0055]).  The claimed specific thermal conductivity and electric breakdown properties would have naturally followed from the suggestion of Marsh et al. since Marsh et al. would have suggested the claimed coating composition for the reasons set forth above.  Moreover, because Marsh et al. ‘s composition is identical or substantially identical to that claimed, Marsh et al.’s composition, like applicants’ composition, would also be pliable.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Accordingly, since the technical features fail to define a contribution over Marsh et al., they fail to constitute a special technical feature and hence there is a lack of unity between the cited claims.	
6.	During a telephone conversation with Mr. Christopher Durkee on August 10, 2022, a provisional election was made WITHOUT traverse to prosecute the invention of Group I, claims 1-14 (“a coating composition”).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
7.	The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
8.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
9.	Claims 7-12 are objected to because of the following informalities:  
	As to Claims 7-12: The applicants are advised to add the phrase “of the thermoplastic polymer matrix” after the claimed “the thermoplastic polymer” consistent with page 8, paragraphs [0027]-[0028] of the present specification. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (WO 2016/0405992; utilizing US 2017/022591 as its equivalent).  
	It is noted that Marsh et al. (WO2016/040599) is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, namely US 2017/022591.
	As to Claims 1 and 3-4: Marsh et al. disclose compositions comprising exfoliated boron nitride nanosheets which can be used utilized in a variety of applications, including, inter alia, coatings (Paragraph [0055]), corresponding to the claimed coating composition.  Marsh et al. also disclose that the boron nitride nanosheets may be mixed with other materials, including fillers, such as aluminum nitride, silica, zinc oxide, diamond, alumina, and a combination of two or more thereof (Paragraph [0054]), which according to present claims 3 and 4 correspond to the claimed co-particles.  
	However, Marsh et al. do not mention the claimed thermoplastic polymer matrix with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.  
Nevertheless, Marsh et al. do disclose that the exfoliated boron nitride nanosheets can be mixed with matrices that may be selected from, among other things, polymeric resins, such as thermoplastics, corresponding to the claimed thermoplastic polymer matrix, for the purposes of preparing desired compositions suitable for variety of applications including coatings or films (Paragraphs [0053] and [0055]).  Thus, it would have been obvious to one of ordinary skill in the art to select the claimed thermoplastic polymer matrix as one of the matrices to be mixed with exfoliated boron nitride nanosheets for the purposes of preparing desired compositions suitable for variety of applications including coatings or films as suggested by Marsh et al.   
As to the properties recited in claim 1: The claimed specific thermal conductivity and electric breakdown properties would have naturally followed from the suggestion of Marsh et al. since Marsh et al. would have suggested the claimed coating composition for the reasons set forth above.   This is especially true since Marsh et al. further disclose that the boron nitride nanosheets exhibit good thermal conductivity properties and mechanical properties (Paragraph [0055]).  Moreover, because Marsh et al. ‘s composition is identical or substantially identical to that claimed, Marsh et al.’s composition, like applicants’ composition, would also be pliable.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
	
11.	Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (WO 2016/040599; utilizing US 2017/022591 as its equivalent) as applied to claims 1 and 3-4 above, and further in view of English Translation of CN 1062800493 (hereinafter referred to as “CN ‘049”). 
	The disclosure with respect to Marsh et al. in paragraph 10 is incorporated here by reference.  They do not specifically mention the particular amount of the boron nitride nanosheets used in the coating composition as required by claim 2.  They also do not specify using other types of co-particles such as boron nitride (BN) and its particular amount as required by claims 5 and 6, respectively.
	However, CN ‘049 discloses using 9-26 parts by weight of boron nitride (BN) powder (corresponding to the claimed co-particles) and 0.1-3.5 parts by weight of boron nitride nanosheets for the purposes of preparing thermal conductive composite material having excellent thermal conductivity and good stability (see, for example, abstract). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of BN powder and boron nitride nanosheets taught by CN ‘049 in the composition of Marsh et al., with a reasonable expectation of successfully obtaining excellent thermal conductivity and good stability.

12.	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (WO 2016/040599; utilizing US 2017/022591 as its equivalent) as applied to claims 1 and 3-4 above, and further in view of Fournier et al. (US 2013/0037305). 
	The disclosure with respect to Marsh et al. in paragraph 10 is incorporated here by reference.  While Marsh et al. disclose using matrices, including thermoplastic polymer, such as polyimide or polyester (Paragraph [0053]), they do not specify using other types of thermoplastic polymer including polyester imide and polysulfone, and those being thermally stable up to particular temperatures as required by claims 7-12.  Furthermore, Marsh et al. disclose that its composition is used in coatings, articles, or films, and such materials can also be used in a variety of applications or industries including battery systems and electronics (Paragraphs [0055]), but they do not specifically mention coating their composition onto an electromagnetic wire as required by claim 13.
	Nevertheless, Fournier et al. disclose the use of thermoplastic polymers, including polyester imide, polyester, copolymer of polyimides, and polysulfones, being thermally stable up to a temperature of 150 degrees Celsius or greater, for coating electromagnetic coils typically constituted by thin electric wires and maintaining good mechanical properties (Paragraphs [0003]-[0004], [0011], [0028] and [0032]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employing the thermoplastic polymers including polyester imide, polyester, copolymer of polyimides, and polysulfones, which are thermally stable up to the claimed temperatures as suggested by Fournier et al. in the coating composition of Marsh et al., with a reasonable expectation of successfully using the same for coating electromagnetic coils typically constituted by thin electric wires and maintaining good mechanical properties.

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (WO 2016/040599; utilizing US 2017/022591 as its equivalent) as applied to claims 1 and 3-4 above, and further in view of Hong et al. (US 2015/0069288). 
	The disclosure with respect to Marsh et al. in paragraph 10 is incorporated here by reference.  While Marsh et al. disclose that their exfoliated boron nitride nanosheets have an average thickness of no more than approximately 10 nm which is measured via techniques such as transmission electron microscopy (TEM), calculated indirectly by counting number of atomic layers observed in the TEM (Paragraph [0038]) they do not specify their boron nitride nanosheets having a particular aspect ratio as required by claim 14.
	Nevertheless, Hong et al. disclose using boron nitride nanosheets having a particular aspect ratio such that the improvement in the properties of the final composite material are not affected (Paragraphs [0007], [0037], and [0043]).    
	Give the above teachings, it would have been obvious to one of ordinary skill in the art to employ boron nitride nanosheets having an optimum or workable aspect ratio, as taught by Hong et al., in the composition of Marsh et al., with a reasonable expectation of successfully providing improvement in the properties of the final composite material. 

Correspondence
14.	It is noted that upon search, co-pending US Application 16/632,020 (corresponding to US PG PUB 2020/0143988) was uncovered.  However, the claims of this particular application do not recite or would have suggested the presently claimed specific coating composition.  Thus, no rejections based on this application were made on the record.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that Marsh et al. (WO2016/040599) is used for date purposes only, and all paragraph numbers cited herein refer to its equivalent, namely US 2017/022591.
        2 Cited in the IDS submitted by applicants on 02/07/2020. 
        3 Cited in the IDS submitted by applicants on 02/07/2020.